                IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

ENVY HAWAII LLC doing business    )   Civ. No. 17-00040 HG-RT
as Volvo Cars Honolulu,           )
                                  )
                Plaintiff,        )
           vs.                    )
                                  )
 VOLVO CAR USA LLC,               )
                                  )
                Defendant.        )
                                  )
                                  )
 VOLVO CAR USA LLC,               )
                                  )
               Counter-Claimant, )
                                  )
                                  )
           vs.                    )
                                  )
 ENVY HAWAII LLC doing business )
 as Volvo Cars Honolulu; MIKHAIL )
 FEDOTOV,                         )
                                  )
           Counter-Defendants.    )
                                  )
__________________________________)
ORDER DENYING DEFENDANT VOLVO CAR USA LLC’S MOTION FOR SPOLIATION
                     SANCTIONS (ECF No. 116)


     This case involves contract disputes and claims of improper

business practices between a local automobile dealership and the

national distributor of Volvo automobiles.

     Envy Hawaii LLC, doing business as Volvo Cars Honolulu, was

established in December 2012.    Envy Hawaii LLC purchased the

rights to operate the sole Volvo franchise in Hawaii.

     Envy Hawaii LLC contracted with Volvo Car USA LLC to operate


                                  1
its franchise.   Volvo Car USA LLC is located in New Jersey and is

the exclusive importer and wholesaler of Volvo automobiles in the

United States.

     In 2015, Mikhail Fedotov became the sole owner and manager

of Envy Hawaii LLC.

     In January 2017, Envy Hawaii LLC filed suit against Volvo

Car USA LLC.   Envy Hawaii LLC’s First Amended Complaint alleges

eight causes of action, including claims that Volvo Car USA LLC

violated the Automobile Dealers’ Day in Court Act, 15 U.S.C. §

1221 et seq., the Robinson-Patman Act, 15 U.S.C. § 13(a), and

several Hawaii state statutes.

     Volvo Car USA LLC has filed counterclaims against both Envy

Hawaii LLC and its owner Mikhail Fedotov.   The Second Amended

Counterclaim contains eleven causes of action including claims

for fraud, misrepresentation, breach of contract, unlawful

recording, cybersquatting, and unjust enrichment.

     The Parties have engaged in two years of litigation,

produced discovery, and conducted depositions.

     Volvo Car USA LLC has now filed a Motion for Spoliation

Sanctions.   Volvo Car USA LLC claims that Envy Hawaii LLC and

Mikhail Fedotov failed to preserve certain electronically stored

information in violation of Federal Rule of Civil Procedure

37(e).   Specifically, Volvo Car USA LLC claims Fedotov did not

preserve Google e-mail accounts and electronic dealer management


                                 2
system records.

     Envy Hawaii LLC and Mikhail Fedotov claim no spoliation has

occurred because any relevant records are available from third-

parties and sanctions are not appropriate.

     Defendant Volvo Car USA LLC’s MOTION FOR SPOLIATION

SANCTIONS (ECF No. 116) is DENIED.


                        PROCEDURAL HISTORY


     On January 16, 2019, Defendant filed DEFENDANT’S MOTION FOR

SPOLIATION SANCTIONS.   (ECF No. 116).

     On February 1, 2019, Plaintiff/Counterclaim Defendants filed

ENVY HAWAII LLC AND MIKHAIL FEDOTOV’S MEMORANDUM IN OPPOSITION TO

DEFENDANT VOLVO CAR USA LLC’S MOTION FOR SPOLIATION SANCTIONS.

(ECF No. 127).

     On February 15, 2019, Defendant filed DEFENDANT’S REPLY IN

SUPPORT OF MOTION FOR SPOLIATION SANCTIONS.       (ECF No. 133).

     On March 6, 2019, the Court held a hearing on Defendant’s

Motion for Spoliation Sanctions.       (ECF No. 147).   The Court

issued an oral ruling denying Defendant’s Motion for Spoliation

Sanctions.   This order provides the written basis for the Court’s

March 6, 2019 oral ruling.


                        STANDARD OF REVIEW


     Pursuant to Federal Rule of Civil Procedure 37(e), if


                                   3
electronically stored information that should have been preserved

in the anticipation or conduct of litigation is lost because a

party failed to take reasonable steps to preserve it, and it

cannot be restored or replaced through additional discovery, the

court:

          (1)    upon finding prejudice to another party from
                 loss of the information, may order measures
                 no greater than necessary to cure the
                 prejudice; or

          (2)    only upon a finding that the party acted with
                 the intent to deprive another party of the
                 information’s use in the litigation may:

                 (A)   presume that the lost information was
                       unfavorable to the party;

                 (B)   instruct the jury that it may or must
                       presume the information was unfavorable
                       to the party; or

                 (C)   dismiss the action or enter a default
                       judgment.

     Fed. R. Civ. P. 37(e).

     A party that destroys or fails to preserve evidence pursuant

to Fed. R. Civ. P. 37(e) may be subject to sanctions for

spoliation, including dismissal.       Leon v. IDX Sys. Corp., 464

F.3d 951, 958 (9th Cir. 2006).

     Rule 37 was amended in 2015.       Pursuant to the 2015

amendment, the court may order measures no greater than necessary

to cure prejudice from the failure to store electronically stored

information.    Moore’s Fed. Prac. 3d § 37.121A; see Fed. R. Civ.

P. 37(e) Advisory Committee Note of 2015.

                                   4
                               ANALYSIS


I.   Fed. R. Civ. P. 37(e)’s 2015 Amendment


     The text of Federal Rule of Civil Procedure 37(e) provides

that evidence is “lost” and subject to spoliation sanctions when

a party failed to take reasonable steps to preserve it, and “it

cannot be restored or replaced through additional discovery.”

Fed. R. Civ. P. 37(e) (emphasis added).

     Information is “lost” for purposes of Rule 37(e) only if it

is irretrievable from another source, including other custodians.

Oracle Am. Inc. v. Hewlett Packard Enterprise, Co., 328 F.R.D.

543, 552 (N.D. Cal. 2018).

     Cases decided after the implementation of the 2015 amendment

to Fed. R. Civ. P. 37(e) have highlighted the 2015 Advisory

Committee Notes to the Rule.    The 2015 Advisory Committee stated

that “because electronically stored information often exists in

multiple locations, loss from one source may often be harmless

when substitute information can be found elsewhere.”    Fed. R.

Civ. P. 37(e), 2015 Advisor Committee Notes.

     Spoliation sanctions are not available pursuant to the 2015

Amendment to Rule 37(e) when information is not lost.




                                  5
II.   The Electronically Stored Information Defendant Seeks Is Not
      Lost Within The Meaning Of Fed. R. Civ. P. 37(e)


      Defendant Volvo Car USA LLC seeks two types of information

from Plaintiff.

      First, Volvo Car USA LLC seeks financial and accounting

records from Envy Hawaii LLC’s dealer management system

maintained by CDK Drive.

      Second, Volvo Car USA LLC seeks e-mail accounts from a

Google Enterprise e-mail server for Mikhail Fedotov and John

Martinho relating to Envy Hawaii LLC.

      Volvo Car USA LLC admits that it has not sought any of the

discovery from either CDK Disk or Google Enterprise.   Volvo Car

USA LLC’s Motion is focused on Envy Hawaii LLC’s failure to

preserve the information.

      Volvo Car USA LLC has not established that spoliation

sanctions are available because the information it seeks is not

“lost” within the meaning of Fed. R. Civ. P. 37(e).


      A.   Dealer Management System Records


      Volvo Car USA LLC has not demonstrated that any financial

information maintained in Envy Hawaii LLC’s Electronic Dealer

Management System provided by CDK Drive is unavailable.

      Spoliation sanctions pursuant to Fed. R. Civ. P. 37(e) are

generally only appropriate “where extensive [electronically

                                 6
stored information] recovery efforts have failed, or after

forensic review gives the movant a much better idea of the

quantity and nature of unproduced, deleted ESI.”   Steves and

Sons, Inc. v. JELD-WEN, Inc., 327 F.R.D. 96, 108 (E.D. Va. 2018).

Rule 37(e) sanctions are foreclosed if the purportedly “lost”

electronically stored information may be retrieved from

additional discovery or discovery from third-parties.    EPAC

Techs., Inc. v. HarperCollins Christian Publ’g, Inc., 2018 WL

1542040, at *27 (M.D. Tenn. Mar. 29, 2018).

     Volvo Car USA LLC concedes that it has not subpoenaed any

records from CDK Drive.   It has not attempted to retrieve the

information from any other third-parties.

     Volvo Car USA LLC also has not demonstrated that it is not

in possession or does not otherwise have access to any

information due to its own use of the Electronic Dealer

Management System.

     Rule 37(e) sanctions are not available when the information

may be sought from third-parties and Volvo Car USA LLC has not

demonstrated that the information is irretrievable.


     B.   E-Mails


     Defendant claims that Envy Hawaii LLC used Google Enterprise

to store its e-mails.   Defendant states that it believes Google

Enterprise’s policy is to delete e-mails within a short number of


                                 7
days after the client’s service is ended.

     Defendant has not sought any e-mails or discovery directly

from Google and cannot demonstrate that the e-mails are otherwise

lost.

     Numerous cases have addressed the availability of deleted e-

mails in the context of Rule 37(e).   In CAT3, LLC v. Black

Lineage, Inc., 164 F.Supp.3d 488, 497 (S.D.N.Y. 2016), the court

explained that the party seeking spoliation sanctions must

demonstrate that the e-mails are irretrievable.   The court stated

that e-mails are not lost when one custodian deletes them from

his mailbox but they remain available in the records of another

custodian.   Id.

     Defendant has not demonstrated that Google Enterprise no

longer has access to any of Envy Hawaii LLC’s deleted e-mails.

Agility Pub. Warehousing Co. K.S.C. v. Dep’t of Def., 2017 WL

1214424, at *2 (D.D.C. Mar. 30, 2017) (finding e-mails were lost

only if not turned over to movant by a third party); Living Color

Enters., Inc. v. New Era Aquaculture, Ltd., 2016 WL 1105297, *5

(S.D. Fla. Mar. 22, 2016) (text messages provided to movant by

another party were not “lost” for purposes of Rule 37(e)).

     Volvo Car USA LLC may issue subpoenas to obtain records from

Google and/or CDK Drive prior to May 15, 2019.




                                8
                           CONCLUSION


      Defendant Volvo Car USA LLC’s Motion For Spoliation

Sanctions (ECF No. 116) is DENIED.

     IT IS SO ORDERED.

     Dated: March 20, 2019, Honolulu, Hawaii.




Envy Hawaii LLC dba Volvo Cars Honolulu v. Volvo Car USA LLC;
Counter-Claimant Volov Car USA LLC v. Mikhail Fedotov; Envy
Hawaii LLC; Civ. No. 17-00040 HG-RT; ORDER DENYING DEFENDANT
VOLVO CAR USA LLC’S MOTION FOR SPOILATION SANCTIONS (ECF No. 116)
                                9
